          Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 1 of 8




                                   STATEMENT OF FACTS

    1. Your affiant, Danielle N. Lockridge, is employed as a Special Agent (“SA”) with the
Federal Bureau of Investigation (“FBI”) and has been so employed since April 19, 2015. Since
joining the FBI, I have received formal and informal on-the-job training as well as several hundred
hours of formal training at the FBI Training Academy in Quantico, Virginia. I am currently
assigned to the Criminal Division at the FBI’s Washington Field Office, tasked with investigating
criminal activity in and around the Capitol grounds, particularly criminal activity related to events
that occurred on or about January 6, 2021. As a SA, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws. Such investigations typically entail extensive document review,
evidence review, analysis, witness interviews, and the preparation, presentation, and service of
subpoenas, criminal complaints, search warrants, and arrest warrants.

    2. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

    3. On January 6, 2021, a joint session of the United States Congress convened at the U.S.
Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected
members of the U.S. House of Representatives and the United States Senate were meeting in
separate chambers of the U.S. Capitol to certify the vote count of the Electoral College of the 2020
Presidential Election, which had taken place on November 3, 2020. The joint session began at
approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and Senate
adjourned to separate chambers to resolve a particular objection. Vice President Mike Pence was
present and presiding, first in the joint session, and then in the Senate chamber.

   4. As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

    5. At such time, the certification proceedings were still underway, and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

    6. Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

                                                 1
          Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 2 of 8




President Pence remained in the U.S. Capitol from the time he was evacuated from the Senate
Chamber until the sessions resumed.

    7. During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

    8. On or about January 22, 2021, ANNA MORGAN-LLOYD went to the Greene County
Sheriff’s Office (“GCSD”) to obtain a firearms permit. While processing MORGAN-LLOYD’s
application, a GCSD employee recognized MORGAN-LLOYD as a person that posted on
Facebook about the January 6th events at the U.S. Capitol. GCSD reviewed MORGAN-LLOYD’s
publicly available Facebook posts and found photos of MORGAN-LLOYD and DONA SUE
BISSEY around and inside of the Capital at the time of these events. BISSEY was identified in
these photos through a Facebook tag. GCSD referred MORGAN-LLOYD and BISSEY to the
FBI.

  9. A subsequent investigation determined that two confidential witnesses (“CW1” and
“CW2”) had submitted tips into the FBI tip line related to BISSEY and MORGAN-LLOYD.

     10. On or about January 28, 2021 and February 4, 2021, a FBI Special Agent interviewed
CW1 regarding the January 6th events at the United States Capitol. CW1 stated that he/she has
known BISSEY socially for an extended period of time. According to CW1, BISSEY owns
Hothead Salon and CW1 visited BISSEY’s salon for approximately ten years. CW1 stated that,
during his/her visits to the salon, BISSEY regularly spoke supportively of QAnon and other
conspiracy theories. CW1 provided law enforcement with several screenshots of BISSEY’s
Facebook posts in which BISSEY is seen inside of and around the Capital at the time of the January
6th events. Specifically, one post contains a photo of BISSEY and MORGAN-LLOYD with a date
stamp of January 6, a location tag of Washington, D.C., and the caption “Inside Capitol Building.”
CW1 identified BISSEY in the screenshot below. In response to a comment on this post asking if
BISSEY went into the building, BISSEY responds “Yes Ma’am! Probably in the first group of
100-200 people. Picking glass out of my purse.” In response to another comment on this post
asking if BISSEY went into any offices, BISSEY responds “NO. Just hallway. Not in Rotunda.”
In response to another comment, BISSEY responds “Best fucking day ever!! I’ll never forget. We
got into the Capitol Building.” In response to another comment, BISSEY writes “I can tell you
even though windows and doors were busted, the Police stood with arms crossed. No force. Some
even opened doors and fences. Seen it with my own eyes.”




                                                 2
         Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 3 of 8




    11. In three other posts, date stamped January 6, BISSEY writes, “Inside the Capitol Building,”
“We were inside for reals!” “When we Marched to the Capitol, she said ‘I’m going in’ and she
lead the way. We went in😊This photo is taken at Capitol entry right before.” Below are four of
the screenshots provided by CW1 with a date stamp of January 6.




                                                3
Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 4 of 8




                              4
         Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 5 of 8




    12. In a January 7th Facebook post, BISSEY tags MORGAN-LLOYD and another individual,
and writes “We are Home… Thank You to ALL that messaged checking in and concerned… It
was a day I’ll remember forever… I’m proud to be a part of it.” The post contains a photo with a
sign reading “Do It Q.” In a comment to this post, MORGAN-LLOYD requests that BISSEY send
her photos from the day and BISSEY confirms she will do so. Below is the screenshot provided
by CW1 of BISSEY’s Facebook post and a screenshot of MORGAN-LLOYD’s comment
provided by CW2.




                                               5
         Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 6 of 8




    13. In two additional screenshots, dated January 8 and January 11, BISSEY tags MORGAN-
LLOYD as being present with her and the photos appear to be taken during the January 6th events
at the U.S. Capitol. Below are screenshots provided by CW1 of BISSEY’s Facebook posts.




    14. On or about January 29, 2021 and February 1, 2021, a FBI Special Agent interviewed
confidential witness two (“CW2”) regarding the January 6th events at the U.S. Capitol. CW2 stated
she previously worked with MORGAN-LLOYD. CW2 has known MORGAN-LLOYD for more
than two years. CW2 stated that CW2 has not spoken in person to MORGAN-LLOYD for two
years, though they remain friends on Facebook. CW2 provided a screenshot from MORGAN-
LLOYD’s Facebook account. This screenshot contains a post in which MORGAN-LLOYD
writes, “I’m here. Best day ever. We stormed the capitol building me and Dona Bissey were in
the first 50 people in.” Below is the screenshot provided by CW2 of MORGAN-LLOYD’s
account.




                                               6
         Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 7 of 8




   15. Finally, law enforcement was able to confirm the identification of BISSEY and MORGAN-
LLOYD by comparing their Indiana state-issued driver’s license photos to the January 6th
Facebook post containing a photo of BISSEY and MORGAN-LLOYD in the U.S. Capitol.

    16. Based on the foregoing, your affiant submits that there is probable cause to believe that
DONA SUE BISSEY and ANNA MORGAN-LLOYD violated 18 U.S.C. § 1752(a)(1) and (2),
which makes it a crime to (1) knowingly enter or remain in any restricted building or grounds
without lawful authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly
conduct of Government business or official functions, engage in disorderly or disruptive conduct
in, or within such proximity to, any restricted building or grounds when, or so that, such conduct,


                                                7
          Case 1:21-cr-00164-KBJ Document 1-1 Filed 02/23/21 Page 8 of 8




in fact, impedes or disrupts the orderly conduct of Government business or official functions; or
attempts or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building”
includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the
President or other person protected by the Secret Service, including the Vice President, is or will
be temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

Your affiant submits there is also probable cause to believe that DONA SUE BISSEY and ANNA
MORGAN-LLOYD violated 40 U.S.C. § 5104(e)(2)(D) and (G), which make it a crime to
willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of
Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any
of the Capitol Buildings.



_________________________________
Danielle Lockridge.
Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 23rd day of February 2021.

                   2021.02.23
                   12:41:31 -05'00'
__________________________
ZIA M. FARUQUI
U.S. MAGISTRATE JUDGE




                                                 8
